--------------------------------------------------------------------------------

Exhibit 10.2
 
F21.219


First Supplemental Agreement to Secured Loan Facility Agreement dated 3 December
2013
 
Dated: 7 April 2015
 
 
(1)
BALTIC TIGER LIMITED
BALTIC LION LIMITED
(as Borrowers)



(2)
BALTIC TRADING LIMITED
(as Guarantor and Pledgor)



(3)
DVB BANK SE and others
(as Lenders)



(4)
DVB BANK SE
(as Agent)



(5)
DVB BANK SE
(as Security Agent)

 
 
 
[logo.jpg]





--------------------------------------------------------------------------------

Contents



   
Page
     
1
Interpretation
2
     
2
Conditions
3
     
3
Representations and Warranties
5
     
4
Amendments to Loan Agreement and Security Documents and Release of the Guarantor
5
     
5
Confirmation and Undertaking
9
     
6
Counterparts
9
     
7
Notices, Law and Jurisdiction
9
     
Schedule 1
The Lenders The Commitments
10
     
Schedule 2
Effective Date Confirmation
11

 

--------------------------------------------------------------------------------

Supplemental Agreement


Dated: 7 April 2015


Between:



(1) BALTIC TIGER LIMITED ("Baltic Tiger") and BALTIC LION LIMITED ("Baltic
Lion"), each a company incorporated according to the law of the Marshall Islands
whose registered address is at Trust Company Complex, Ajeltake Road, Ajeltake
Island, Majuro, Marshall Islands, MH 96960 (together the "Borrowers" and each a
"Borrower") jointly and severally; and




(2) BALTIC TRADING LIMITED, a company incorporated according to the law of the
Marshall Islands whose registered address is at Trust Company Complex, Ajeltake
Road, Ajeltake Island, Majuro, Marshall Islands, MH 96960 (the "Guarantor"); and




(3) the banks listed in Schedule 1, each acting through its office at the
address indicated against its name in Schedule 1 (together the "Lenders" and
each a "Lender"); and




(4) DVB BANK SE, acting as agent and arranger through its office at Platz der
Republik 6, D-60325 Frankfurt am Main, Federal Republic of Germany (in that
capacity the "Agent"); and




(5) DVB BANK SE, acting as security agent through its office at Platz der
Republik 6, D-60325 Frankfurt am Main, Federal Republic of Germany (in that
capacity the "Security Agent").



Supplemental to a secured loan agreement dated 3 December 2013 (the "Loan
Agreement") made between the Borrowers, the Lenders, the Agent and the Security
Agent on the terms and subject to the conditions of which each of the Lenders
agreed to advance to the Borrowers its respective Commitment of an aggregate
amount not exceeding forty four million Dollars ($44,000,000).


Whereas:



(A) The Borrowers have requested:




(1) pursuant to clause 12.3.21(a) and 12.3.21(b) of the Loan Agreement, the
prior written consent of the Agent in order to effect a transfer of the shares
and change of ownership in each Borrower from the Guarantor to the New Guarantor
(the "Transfer"); and




(2) the Finance Parties to consent to the release and discharge of the Guarantor
from its obligations under the Loan Agreement, the Security Documents and all
other Finance Documents to which the Guarantor is a party.




(B) The Finance Parties are willing to accede to such requests contained in
Recital (A) and the Finance Parties and the Borrowers have agreed to amend the
Loan Agreement and the Security Documents (as applicable) on the terms and
subject to the conditions contained in this Supplemental Agreement pursuant to
which the Borrowers would agree to procure the execution of and delivery to the
Security Agent of the Additional Security Documents.

 
Page 1

--------------------------------------------------------------------------------

(C) At the date of this Supplemental Agreement, the outstanding amount of the
Loan is forty million five hundred and sixty two thousand five hundred Dollars
($40,562,500).



It is agreed that:



1 Interpretation




1.1 In this Supplemental Agreement:



"Additional Security Documents" means this Supplemental Agreement, the New
Guarantee, the New Shares Pledges and any other agreement or document which may
at any time be executed by any person as additional security for the payment of
all or any part of the Indebtedness.


"Effective Date" means the date on which the Agent confirms to the Borrowers in
writing substantially in the form set out in Schedule 2 that all of the
conditions referred to in Clause 2.1 have been satisfied, which confirmation the
Agent shall be under no obligation to give if an Event of Default shall have
occurred.


"Finance Parties" means the Agent, the Security Agent and the Lenders.


"New Guarantee" means the guarantee and indemnity to be granted by the New
Guarantor in favour of the Security Agent, in such form and containing such
terms and conditions as the Security Agent shall require.


"New Guarantor" means Genco Shipping & Trading Limited a corporation
incorporated under the laws of the Republic of the Marshall Islands whose
registered address is at Trust Company Complex, Ajeltake Road, Ajeltake Island,
Majuro, Marshall Islands MH96960 and whose principal place of business is at 299
Park Avenue, 12th Floor, New York NY 10171 and/or (where the context permits)
any other person who shall at any time during the Facility Period give to the
Lenders or to the Security Agent on their behalf a guarantee and/or indemnity
for the repayment of all or part of the Indebtedness.


"New Pledgor" means the New Guarantor in its capacity as pledgor under the New
Shares Pledges.


"New Shares Pledges" means the pledges over all the issued shares in each
Borrower to be granted by the New Pledgor in favour of the Security Agent, in
such form and containing such terms and conditions as the Security Agent shall
require and "New Shares Pledge" means any one of them.


"Security Parties" means all parties to this Supplemental Agreement other than
the Finance Parties and "Security Party" means any one of them.


"Supplemental Agreement" means the agreement herein contained.



1.2 All words and expressions defined in the Loan Agreement shall have the same
meaning when used in this Supplemental Agreement unless the context otherwise
requires, and clause 1.2 of the Loan Agreement shall apply to the interpretation
of this Supplemental Agreement as if it were set out in full.

 
Page 2

--------------------------------------------------------------------------------

1.3 The Agent and the Borrower hereby designate this Supplemental Agreement as a
Finance Document.




1.4 All obligations, representations, warranties, covenants and undertakings of
the Borrowers under or pursuant to this Supplemental Agreement shall, unless
otherwise expressly provided, be entered into, made or given by them jointly and
severally.




2 Conditions




2.1 The Agent, on behalf of the Finance Parties, confirms its consent to the
requests set forth above (including the Transfer) provided that as conditions
for the agreement of the Finance Parties to the requests specified in Recital A
above and for the effectiveness of Clause 4, the Borrowers shall deliver or
cause to be delivered to or to the order of the Agent the following documents
and evidence:




2.1.1 a certificate from a duly authorised officer of each Borrower (a) (i)
confirming that none of the documents delivered to the Lender pursuant to (as
applicable) schedule 2, part I, paragraphs 1(a), 1(c), 1 (e)(f) and 1(h) of the
Loan Agreement have been amended or modified in any way since the date of their
delivery to the Agent, or (ii) attaching copies, certified by a duly authorised
officer of the relevant Borrower as true, complete, accurate and neither amended
nor revoked, of any documents delivered to the Agent pursuant to schedule 1,
paragraph 1(a) of the Loan Agreement which have been amended or modified and (b)
setting out the names of the directors, officers and, in relation to each
Borrower, shareholders (after giving effect to the Transfer) and the proportion
of shares held by each shareholder;




2.1.2 a certificate from a duly authorised officer of the New Guarantor (a)
attaching copies of the constitutional documents of the New Guarantor together
with such other evidence as the Agent may reasonably require that the New
Guarantor is duly incorporated in its country of incorporation and remains in
existence with power to enter into, and perform its obligations under, the
Additional Security Documents to which it is to become a party, (b) certifying
that each copy document relating to it specified in Clauses 2.1.3 and 2.1.4 (if
applicable) is correct, complete and in full force and (c) setting out the names
of the directors and officers of the New Guarantor;




2.1.3 a copy, certified by a director or the secretary of the New Guarantor as
true, complete and accurate and neither amended nor revoked, of a resolution of
its directors (together, where appropriate, with signed waivers of notice of any
directors' meetings) approving, and authorising or ratifying the execution of,
the Additional Security Documents and any document to be executed by the New
Guarantor pursuant to the Additional Security Documents;




2.1.4 if necessary a notarially attested and legalised power of attorney of the
New Guarantor under which the Additional Security Documents and any documents
required pursuant to the Additional Security Documents are to be executed by the
New Guarantor;




2.1.5 a certificate of good standing in respect of each Borrower and the New
Guarantor;

 
Page 3

--------------------------------------------------------------------------------

2.1.6 a specimen of the signature and a copy of the passport of each person who
executes the Additional Security Documents;




2.1.7 the Additional Security Documents, together with all other documents
required by any of them;




2.1.8 a legal opinion of the legal advisers to the Agent in each relevant
jurisdiction, substantially in the form or forms provided to the Agent prior to
signing of this Supplemental Agreement or confirmation satisfactory to the Agent
that such an opinion will be given;




2.1.9 evidence that WFW Legal Services Limited present of 15 Appold Street,
London EC2A 2HB, England have accepted their appointment as agent for service of
process in relation to any proceedings before the English courts in connection
with all Additional Security Documents;




2.1.10 such documentation and other evidence as is reasonably requested by the
Agent in order for the Lenders to comply with all necessary "know your customer"
or similar identification procedures in relation to the transactions
contemplated in the Finance Documents;




2.1.11 evidence, satisfactory to the Agent in its sole discretion, that the
Guarantor has validly transferred all the shares held in each Borrower to the
New Guarantor;




2.1.12 a certified true copy of the Registration Rights Agreement (as defined in
the New Guarantee);




2.1.13 evidence of payment to the Agent (for the account of the Lenders) of an
amendment fee of $101,406.25; and




2.1.14 a copy of any other consent, licence, approval, authorisation or other
document, opinion or assurance which the Agent considers to be necessary or
desirable in connection with the entry into and performance of the transactions
contemplated by any of the Additional Security Documents or for the validity and
enforceability of the Additional Security Documents.




2.2 The Borrowers undertake to deliver or to cause to be delivered to the Agent
on, or as soon as practicable after, the Effective Date, the following
additional documents and evidence:-




2.2.1 Evidence that the prescribed particulars of any Additional Security
Documents received by the Agent pursuant to Clause 2.1.7 have been delivered to
the relevant Registrar of Companies, or other equivalent authorities, or the
required UCC financing statements (or documents of similar import), have been
registered or filed, within the statutory time limit.



2.2.2               The legal opinions referred to in Clause 2.1.8 duly
executed.



2.3 If any of the documents and evidence required by Clause 2.1 have not been
delivered to or to the order of the Agent in accordance therewith, the Borrowers
undertake to deliver all outstanding documents and evidence to or to the order
of the Agent no later than the date specified by the Agent, and delivery on such
later date

 
Page 4

--------------------------------------------------------------------------------

 
    shall not be taken as a waiver of the Agent's right to require production of
all the documents and evidence required by Clause 2.1.




2.4 All documents and evidence delivered to the Agent pursuant to this Clause
shall:




2.4.1 be in form and substance acceptable to the Agent;




2.4.2 be accompanied, if required by the Agent, by translations into the English
language, certified in a manner acceptable to the Agent; and




2.4.3 if required by the Agent, be certified, notarised, legalised or attested
in a manner acceptable to the Agent.




3 Representations and Warranties



Each of the representations and warranties contained in clause 11 of the Loan
Agreement shall be deemed repeated by each Borrower at the date of this
Supplemental Agreement and at the Effective Date, by reference to the facts and
circumstances then pertaining, as if references to the Finance Documents
included this Supplemental Agreement.



4 Amendments to Loan Agreement and Security Documents and Release of the
Guarantor



With effect from the Effective Date:



4.1 the definitions contained in Clause 1.1 (other than the definition of
"Effective Date", "Finance Parties" and "Security Parties") of this Supplemental
Agreement shall be added to clause 1.1 of the Loan Agreement in alphabetical
order;




4.2 the definition of "Change of Control" set forth in clause 1.1 of the Loan
Agreement shall be deleted and be replaced as follows:



""Change of Control" means:



(A) in respect of a New Guarantor, any time during which and for any reason:




(a) there is a sale, lease or transfer of all or substantially all of the New
Guarantor's assets to any Person or group (as such term is used in Section
13(d)(3) of the Exchange Act); or



(b)                  there is a liquidation or dissolution of the New Guarantor;
or



(c) there is a replacement of a majority of the directors on the board of
directors of the New Guarantor over a two-year period from the directors who
constituted the board of directors of the New Guarantor at the beginning of such
period and such replacement has not been approved by a vote of at least a
majority of the board of directors of the New Guarantor then still in office who
either were members of such board of directors at the beginning of such period
or

 
Page 5

--------------------------------------------------------------------------------



whose election as a member of such board of directors was previously so
approved; or



(d) there is a "change of control" or similar event (however described) in any
documentation related to any Financial Indebtedness of the New Guarantor or the
Group or any member of the Group; or




(e) any person or group other than one or more of the Permitted Holders that at
any time becomes the owner, directly or indirectly, beneficially or of record,
of shares representing more than thirty per cent of the outstanding voting or
economic equity interests of the New Guarantor; and




(B) in respect of a Borrower, any time during which and for any reason, the
New Guarantor fails to own, directly or indirectly, one hundred per cent of the
capital stock or other equity interests of that Borrower.";




4.3 the definition of "Guarantor" set forth in clause 1.1 of the Loan Agreement
shall be deleted and be replaced by the definition of "New Guarantor" contained
in Clause 1.1 of this Supplemental Agreement in alphabetical order and any
references to the Guarantor in the Loan Agreement shall no longer be a reference
to Baltic Trading Limited but shall be construed to refer to the New Guarantor;




4.4 the definition of "Leverage" set forth in clause 1.1 of the Loan Agreement
shall be deleted and be replaced as follows:



""Leverage" means the aggregate Financial Indebtedness (excluding undrawn
working capital lines) of the Group divided by the Value Adjusted Total
Assets.";the definition of "Minimum Consolidated Net Worth" set forth in clause
1.1 of the Loan Agreement shall be amended by replacing the figure of
"$232,796,091" with "$786,360,204";



4.5 the definition of "Nordea Loan Agreement" set forth in clause 1.1 of the
Loan Agreement shall be deleted;




4.6 the definition of "Permitted Holders" set forth in clause 1.1 of the Loan
Agreement shall be deleted and be replaced as follows:



""Permitted Holders" means (a) Mr. Peter Georgiopoulos (including his immediate
family members and trusts to which he or such family members hold a beneficial
interest, (b) any corporation or any other entity directly or indirectly
controlled by Mr. Peter Georgiopoulos and (c) any person or group (as defined in
Section 13(a)(3) of the Exchange Act) who may at the time of the signing of this
Agreement own, directly or indirectly, beneficially or of record, shares
representing more than thirty per cent of the voting or economic equity
interests of the New Guarantor, any affiliate of any such person, and any member
of such group or affiliate of such member.";
 
Page 6

--------------------------------------------------------------------------------

4.7 the definition of "Pledgor" set forth in clause 1.1 of the Loan Agreement
shall be deleted and be replaced by the definition of "New Pledgor" contained in
Clause 1.1 of this Supplemental Agreement in alphabetical order and any
references to the Pledgor in the Loan Agreement shall no longer be a reference
to Baltic Trading Limited but shall be construed to refer to the New Pledgor;




4.8 the definition of "Security Documents" set forth in clause 1.1 and clause
10.1 of the Loan Agreement shall be construed to include the Additional Security
Documents and exclude the Guarantee, the Guarantor's Assignments and the Share
Pledges, in each case executed by Baltic Trading Limited;




4.9 the definition of "Security Parties" set forth in clause 1.1 of the Loan
Agreement shall be construed to include the New Guarantor and the New Pledgor
and exclude the Guarantor and the Pledgor;




4.10 all references in the Loan Agreement (but not in this Supplemental
Agreement) to the Guarantee or the Share Pledge shall be construed to refer to
the New Guarantee and the New Share Pledge respectively;




4.11 the definition of "Shareholder Rights Agreement" set forth in clause 1.1 of
the Loan Agreement shall be deleted and be replaced as follows:



""Shareholder Rights Agreement” means a shareholder rights agreement
substantially similar to the shareholder rights agreement entered into as of 11
April 2007 and made between the New Guarantor and Mellon Investor Services LLC,
a New Jersey Limited Liability Company as rights agent.";



4.12 the definition of "Subsidiary" set forth in clause 1.1 of the Loan
Agreement shall be deleted and be replaced as follows:



""Subsidiary" means, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time
Provided that for all purposes of this definition Baltic Trading Limited, a
Marshall Islands company, and its Subsidiaries shall be excluded as long as the
New Guarantor does not own more than 50% of the economic interests in Baltic
Trading Limited, a Marshall Islands company.";



4.13 clause 10.14 (b) set forth in the Loan Agreement shall be deleted and be
replaced as follows:




"(b) "Fleet Vessels". The fair market value of a Fleet Vessel (other than a
Vessel) shall be determined pursuant to any required

 
Page 7

--------------------------------------------------------------------------------

 
methodology pursuant to any contractual obligation addressing the manner in
which such Fleet Vessel is to be appraised or valued (or if there is no such
other required methodology, in a manner mutually acceptable to the Borrowers and
the Agent)."




4.14 Clause 10.13 (Additional Security) of the Loan Agreement shall be amended
by adding the following new paragraph to the end thereof:



"In addition to the foregoing, the Borrowers shall at all times maintain cash
security in the amount of $500,000 in the aggregate in their Earnings Accounts
as additional security for the Loan. Such cash security provided pursuant to the
preceding sentence shal be in addition to, and shall not be deemed to have been
made pursuant to Clauses 10.13.1 or 10.13.2, nor shall such cash collateral be
deemed to be included in any calculation of the first paragraph of this Clause
10.13";



4.15 clause 12.2.1 of the Loan Agreement shall be amended by replacing the words
"one million Dollars ($1,000,000)" with "seven hundred and fifty thousand
Dollars ($750,000)";




4.16 without prejudice to the obligations of the Borrowers under the Loan
Agreement or to the obligations of the other Security Parties (other than the
Guarantor and Pledgor) under, or to the validity of, any documents (other than
the Guarantee, the Guarantor's Assignments, the Share Pledges and any other
Finance Documents to which the Guarantor is a party) which the Security Parties
(other than the Guarantor or Pledgor) have executed in favour of the Security
Agent pursuant to the Loan Agreement all of which shall remain in full force and
effect, the Finance Parties hereby:




i) release and discharge the Guarantor and Pledgor from all their respective
obligations under the Guarantee, Guarantor’s Assignments and the Share Pledges
and agree that the Guarantor and Pledgor shall have no further obligations or
liabilities (including in respect of indemnities, warranties or representations,
none of which shall survive) and shall no longer be bound by any of the
provisions under the Loan Agreement, Guarantee, Guarantor’s Assignments, Share
Pledges or any other Security Document ; and




ii) release to the Guarantor and Pledgor all their respective rights, title and
interest in and to all the property charged in favour of the Security Agent
under the Guarantee, the Guarantor's Assignments and/or the Share Pledges and
any other Security Document.



The Finance Parties make and give no representation, warranty or covenant in
relation to the property released under and pursuant to this Clause 4.1.6 except
that it has not itself charged that property.


All other terms and conditions of the Loan Agreement shall remain unaltered and
in full force and effect.
 
Page 8

--------------------------------------------------------------------------------

5 Confirmation and Undertaking




5.1 Each of the Borrowers confirms that all of its respective obligations under
or pursuant to each of the Security Documents (as defined giving effect to this
Supplemental Agreement) to which it is a party remain in full force and effect,
despite the amendments to the Loan Agreement made in this Supplemental
Agreement, as if all references in any of the Security Documents (as defined
giving effect to this Supplemental Agreement) to the Loan Agreement were
references to the Loan Agreement as amended and supplemented by this
Supplemental Agreement.




5.2 The definition of any term defined in any of the Security Documents shall,
to the extent necessary, be modified to reflect the amendments to the Loan
Agreement made in or pursuant to this Supplemental Agreement.




6 Counterparts



This Supplemental Agreement may be executed in any number of counterparts each
of which shall be original but which shall together constitute the same
instrument.



7 Notices, Law and Jurisdiction



The provisions of clauses 18 and 23 of the Loan Agreement shall apply to this
Supplemental Agreement as if they were set out in full and as if references to
the Loan Agreement were references to this Supplemental Agreement and references
to the Borrower were references to the Security Parties.
 
Page 9

--------------------------------------------------------------------------------

Schedule 1  
                                      
The Lenders
 
The Commitments





DVB BANK SE
 
$44,000,000



Platz der Republik 6


D-60325 Frankfurt am Main


Federal Republic of Germany


fax no: +44 207 256 4352 marked for the attention of Transaction and Loan
Services




for the purposes of Clause 18 (Notices) of the Loan Agreement with a copy to


DVB BANK SE


3 Moraitini Street & 1 Palea Leof. Posidonos


Delta Paleo Faliro


175 61 Athens, Greece


Fax: +30 210 455 7420


Email: dbg@dvbbank.com
 
Page 10

--------------------------------------------------------------------------------

Schedule 2                                        


Effective Date Confirmation


To:
BALTIC TIGER LIMITED & BALTIC LION LION, each of
Trust Company Complex
Ajeltake Road
Ajeltake Island
Majuro
Marshall Islands
MH 96960

 
We, DVB BANK SE, refer to the supplemental agreement dated [   ] April 2015 (the
"Supplemental Agreement") relating to a secured loan agreement dated 3 December
2013 (the "Loan Agreement") made between you as the Borrower, the banks listed
in it as the Lenders, ourselves as the Agent and ourselves as the Security Agent
in respect of a loan to you from the Lenders of up to $44,000,000.


We hereby confirm that all conditions precedent referred to in Clause 2.1 of the
Supplemental Agreement have been satisfied. In accordance with Clauses 1.1 and 4
of the Supplemental Agreement the Effective Date is the date of this
confirmation and the amendments to the Loan Agreement are now effective.




Dated: [       ] 2015






Signed:___________________________________


for and on behalf of
DVB BANK SE
 


Page 11

--------------------------------------------------------------------------------

In witness of which the parties to this Supplemental Agreement have executed
this Supplemental Agreement as a deed the day and year first before written.


Signed and delivered as
)

a Deed by
)

BALTIC TIGER LIMITED
)

acting by Apostolos Zafolias
)                                    /s/ Apostolos Zafolias

its duly authorised officer
)

in the presence of:
)





Witness signature: /s/ Rocco Sainato
Name: Rocco Sainato
Address:
46 Trinity Pl., 5th Floor

New York, NY 10006

 
Signed and delivered as
)

a Deed by
)

BALTIC LION LIMITED 
)

acting by Apostolos Zafolias
)                                    /s/ Apostolos Zafolias

its duly authorised officer
)

in the presence of:
)





Witness signature: /s/ Rocco Sainato
Name: Rocco Sainato
Address:
46 Trinity Pl., 5th Floor

New York, NY 10006

 
Signed and delivered as
)

a Deed by
)

BALTIC TRADING LIMITED
)

acting by John C. Wobensmith
)                                    /s/ John C. Wobensmith

its duly authorised officer
)

in the presence of:
)

 


Witness signature: /s/ Rocco Sainato
Name: Rocco Sainato
Address:
46 Trinity Pl., 5th Floor

New York, NY 10006
 
Page 12

--------------------------------------------------------------------------------

Signed and delivered as
)

a Deed by
)

DVB BANK SE (as a Lender)   
)                                     /s/ Pinelopi Karamadouki

acting by Pinelopi Karamadouki
)

its duly authorised attorney-in-fact
)

in the presence of: Maria Chronis
)





Witness signature: /s/ Maria Chronis
Name: Stephenson Harwood LLP
Address:
Ariston Building
 
2 Filellinon Str. & Akti Miaouli
 
Piraeus 185 36







Signed and delivered as
)

a Deed by
)

DVB BANK SE (as Agent)               
)                                     /s/ Pinelopi Karamadouki

acting by Pinelopi Karamadouki
)

its duly authorised attorney-in-fact  
)

in the presence of: Maria Chronis
)





Witness signature: /s/ Maria Chronis
Name: Stephenson Harwood LLP
Address:
Ariston Building
 
2 Filellinon Str. & Akti Miaouli
 
Piraeus 185 36




Signed and delivered as                    
)

a Deed by        
)

DVB BANK SE (as Security Agent)        
)                                     /s/ Pinelopi Karamadouki

acting by Pinelopi Karamadouki   
)

its duly authorised attorney-in-fact         
)

in the presence of: Maria Chronis  
)





Witness signature: /s/ Maria Chronis
Name: Stephenson Harwood LLP
Address:
Ariston Building
 
2 Filellinon Str. & Akti Miaouli
 
Piraeus 185 36

 
 
Page 13

--------------------------------------------------------------------------------